Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 1 of 29 Page ID #:8370




     1   Amanda R. Washton (Bar No. 227541)
         a.washton@conklelaw.com
         a.washton   ,conklelaw.corn
     2   Sherron Wiggins (Bar No. 321819)
         SherronWiggins
         s.wiggins@conklelaw.com
               ins conklelaw.com
     3   CONKLE, KREMER & ENGEL
         CO
         Professional Law Corporation
     4   3130 Wilshire Boulevard, Suite 500
         Santa Monica,
               Monica California 90403-2351
     5   Phone: (310) 998-9100
         Facsimile: (310) 998-9109
     6
         Peter A. Gergely (Pro Hac Vice)
                                     Vice)
     7   PGergely@merchantgould.com
         Ryan  J. Fletcher, (Pro Hac Vice)
         R an-J.
     8   RFletcher@merchantgould.com
            letchp-@merchantould.com
         MERCHANT & GOULD,   GOTJLD, P.C.
     9   1801 California St., Suite 3300
         Denver, CO 80202
    10   Telephone: (303) 357-1651
         Facsimile: (612) 332-9081
    11
    11              for Defendants,
         Attorneysfor
         True Wearables,
               Wearables, Inc. and
    12   Marcelo Lamego
    13                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
    14                                SOUTHERN DIVISION
    15                                         ) Case No. 8:18-CV-02001-JVS-JDE
         MASIMO CORPORATION, a                 )
    16   Delaware corporation; and               DEFENDANTS’ EX
                                               ) DEFENDANTS'       EX PARTE
         CERCACOR LABORATORIES, INC.,          ) APPLICATION FOR AN
    17   a Delaware corporation,               )
    18
                     Plaintiffs,               ) ORDER STRIKING PORTIONS
                                                 OF PLAINTIFFS’
                                               ) OF  PLAINTIFFS'
    19
                  v.                           ) INTERROGATORY
                                               )
    20
         TRUE WEARABLES, INC., a               ) RESPONSES; COMPELLING
         Delaware corporation; and             ) DISCOVERY RESPONSES;
         MARCELO LAMEGO, an individual,        ) AND PROTECTING
    21
    21                                         )
    22
                         Defendants.           ) DEFENDANTS FROM
                                               ) DISCOVERY
    23
                                               )
                                               )
    24
                                               ) No Hearing Noticed
                                               )
    25
                                               ) Discovery Cutoff: 5/21/2021
                                               )
    26
                                               ) Pre-Trial Conf.: 12/13/2021
                                               ) Trial: 01/11/2022
    27
                                                Hon. James V. Selna
    28                                          Hon. Magistrate John D. Early
         3855.002\9971
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 2 of 29 Page ID #:8371




     1                                                Table of Contents
     2

     3   I. PLAINTIFFS HAVE FAILED TO IDENTIFY THEIR ALLEGED
     4            TRADE SECRETS CONSISTENT WITH COURT
     5            INSTRUCTIONS ............................................................................................ 7
     6
         II. PLAINTIFFS’
         II.             ADDITION OF
             PLAINTIFFS' ADDITION OF NEW
                                     NEW TRADE
                                         TRADE SECRETS IS
                                               SECRETS IS
     7
                  IMPROPER, AND THOSE NEW TRADE SECRETS SHOULD BE
     8
                  STRICKEN. .................................................................................................. 13
     9

    10            A.       Unilateral Expansion Renders Early Identification
    11
    11                     Meaningless. ....................................................................................... 13
    12
                  B.       Plaintiffs' Late
                           Plaintiffs’ Late Expansion Reflects aa Lack
                                            Expansion Reflects         of Diligence.
                                                                  Lack of Diligence. .................. 18
    13

    14   III. THE COURT SHOULD COMPEL PLAINTIFFS TO PROVIDE A
    15            MORE SPECIFIC IDENTIFICATION OF THE TRADE SECRETS
    16            THIS COURT DETERMINES ARE PROPERLY ASSERTED ................. 22
    17
                  A.       Plaintiffs’
                           Plaintiffs' TS Nos. 1,
                                       TS Nos. 1, 3-5,
                                                  3-5, 8-15 are Insufficiently Specific. ............... 24
    18

    19            B.       Until Plaintiffs Identify their Alleged Trade Secrets with
    20                     Specificity, Defendants are Entitled to a Protective Order
    21
    21                     Preventing Further Trade Secret Discovery
                                                           Discovery........................................ 26
    22

    23

    24

    25

    26

    27

    28


         3855.002\9971                                             2
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 3 of 29 Page ID #:8372




     1                               Table of Authorities
     2   InteliClear, LLC v. ETC Global Holdings, Inc.
     3
         978  F.3d 653,
         978 F.3d  653, 662 (9th Cir.
                        662 (9th Cir. 2020)
                                      2020)……………………..………….…………...3, 19
                                                               ..3, 19

     4   AutoMed Techs., Inc. v. Eller
     5
         160 F.
         160 F. Supp. 2d 915,
                Supp. 2d 915, 926 (N.D. Ill.
                              926 (N.D. Ill. 2001)
                                             2001)…………………….…………….…….99

     6   Calendar Research LLC v. StubHub, Inc.
     7   No. 2:17-cv-04062-SVW-SS, 2020 U.S. Dist. LEXIS 112361, at *12 (C.D. Cal.
         May 13,
         May  13, 2020)
                  2020)………………………………………………………..…..………13                            13
     8

     9   Cinebase Software v. Media Guar. Tr.
         No. C98-1100 FMS, 1998 U.S. Dist. LEXIS 15007, at *32-33 (N.D. Cal. Sep. 21,
    10   1998)………………………………………………………………………….…..13
         1998)                                                                     .13
    11
    11
         Comcast Cable Communs. Corp., LLC v. Finisar Corp.
    12   No. C 06-04206 WHA, 2007 U.S. Dist. LEXIS 98476, at *5 (N.D. Cal. Mar. 2,
    13   2007)……………………………………………………………………..……….15
         2007)                                                                     15

    14   Comput. Econ., Inc. v. Gartner Grp., Inc.
    15   50 F. Supp.
         50 F.       2d 980,
               Supp. 2d 980, 992 (S.D. Cal.
                             992 (S.D.      1999)………………………………..……9,
                                       Cal. 1999)                   24
                                                                 9, 24

    16   DeRubeis v. Witten
                     Witten Techs., Inc.
    17   244 F.R.D. 676, 681 (N.D. Ga.   2007)……………………………………..……..10
                                    Ga. 2007)                     10

    18   Givaudan Fragrances Corp. v. Krivda
    19   No. 08-4409 (PGS), 2013 U.S. Dist. LEXIS 153437, at *11 (D.N.J. Oct. 25,
         2013)…………………………………………………………………………...…..9
         2013)                                                                    .9
    20

    21
    21   Heller v. Cepia L.L.C.
         No. C 11-1146 MEJ, 2012 U.S. Dist. LEXIS 6452, at *6 (N.D. Cal. Jan. 20,
    22   2012)……………………………………………………………………………...11
         2012)                                                                    ..11
    23
         Hollingsworth Solderless Terminal Co. v. Turley
    24   622 F.2d
         622 F.2d 1324,
                  1324, 1330
                        1330 (9th
                             (9th Cir. 1980)………………………………….…...……..13
                                  Cir. 1980)                     .13
    25
         I-Flow Corp. v. Apex Med. Techs.
    26   No. 07cv1200-DMS(NLS), 2008 U.S. Dist. LEXIS 135162, at *7-8 (S.D. Cal. Feb.
    27   15, 2008)
         15, 2008)………………………………………………………….…..……….10,                                 20
                                                                                10, 20
         Koninklijke Philips, N.V. v. Acer Inc.
    28
         No. 18-cv-01885-HSG, 2019 U.S. Dist. LEXIS 25383, at *14-15 (N.D. Cal. Feb.

         3855.002\9971                         3
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 4 of 29 Page ID #:8373




     1   15, 2019)
         15, 2019)……………………………………………….……………….………..15
                                                .15
     2
         Loop AI Labs, Inc. v. Gatti
     3   No. 15-cv-00798-HSG (DMR), 2015 U.S. Dist. LEXIS 170349, at *13 (N.D. Cal.
     4   Dec. 21,
         Dec. 21, 2015)
                  2015)……………………………………….…………………….…11,                             24
                                                                             11, 24

     5   Loop AI Labs Inc. v. Gatti
     6                                 (N.D. Cal.
         195 F. Supp. 3d 1107, 1111-13 (N.D.      2016)………………..………………10
                                             Cal. 2016)              10
     7   M/A-COM Tech. Sols., Inc. v. Litrinium, Inc.
         M/A-COM
     8   No. CV 19-00220-JVS (JDEx), 2019 U.S. Dist. LEXIS 171453, at *3-5 (C.D. Cal.
         June 11, 2019)
         June 11, 2019)…………………………………………...………….……10,                           13, 23
                                                                           10, 13, 23
     9

    10   Masimo Corp. v. Apple Inc.
         No. 8:20-cv-00048-JVS (JDEx), 2020 U.S. Dist. LEXIS 164850, at *11 (C.D. Cal.
    11
    11
              15, 2020)
         June 15, 2020)…………………………………………………….……..……….10                             10
    12
         Neothermia Corp. v. Rubicor Med., Inc.
    13
                                       (N.D. Cal.
         345 F. Supp. 2d 1042, 1044-45 (N.D.      2004)………………..………………11
                                             Cal. 2004)              11
    14
         Newmark Grp., Inc. v. Avison Young (Canada) Inc.
    15
         No. 2:15-cv-00531-RFB-GWF, 2018 WL 5886531, at *4-8 (D. Nev. Nov. 9,
    16   2018)…………………………………………………………….……..…………23
         2018)                                                                23
    17
         O2 Micro Int'l,
         02 Micro  Int’l, Ltd.
                          Ltd. v. Monolithic Power
                               v. Monolithic Power Sys.
                                                   Sys.
    18   467 F.3d
         467 F.3d 1355,
                  1355, 1366
                          1366 (Fed.
                                (Fed. Cir.
                                      Cir. 2006)
                                           2006)………………………….…..…………….15
                                                                    15
    19
         Optumsoft, Inc. v. Arista Networks, Inc.
    20   No. 1-14-CV-263257, 2015 Cal. Super. LEXIS 1726, at *7-8 (Apr. 4,
    21
    21
         2014)…………………………………………………………………….....……..11
         2014)                                                             11

    22   PDC Machs. Inc. v. Nel Hydrogen A/S
                                         A/S
    23
         No. 17-5399, 2018 U.S. Dist. LEXIS 100506, at *20-21 (E.D. Pa. June 15,
         2018)……………………………………………………………………….……..11
         2018)                                                                   .11
    24

    25   Phillips ex rel. Estates of
                                  of Byrd v. Gen. Motors Corp.
         307 F.3d
         307 F.3d 1206,
                   1206, 1211
                          1211 (9th
                                (9th Cir. 2002)…………………………………………….23
                                     Cir. 2002)                      23
    26   Positive Techs., Inc. v. Sony Elecs., Inc.
    27   No. C 11-2226 SI, 2013 WL 322556, at *2 (N.D. Cal. Jan. 28,
         2013)……………………………………………………………….…………….15
         2013)                                                       15
    28


         3855.002\9971                         4
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 5 of 29 Page ID #:8374




     1   Seattle Times Co. v. Rhinehart
     2
                         (1984)…………………………………………………………..23
         467 U.S. 20, 36 (1984)                       .23

     3   SocialApps, LLC v. Zynga, Inc.
     4   No. 4:11-CV-04910 YGR, 2012 U.S. Dist. LEXIS 82767, at *4 (N.D. Cal. June
         14, 2012)
         14, 2012)…………………………………………………………………10,                                 11, 19
                                                                          10, 11,  19
     5

     6   Sun Microsystems, Inc. v. Network Appliance, Inc.
                             WL 508448,
         No. 07-05488, 2009 WL    508448, at
                                          at *1 (N.D. Cal.
                                             *1 (N.D.      Feb. 27,
                                                      Cal. Feb. 27, 2009)
                                                                    2009)…………...…15
                                                                              .....15
     7

     8   Swarmify,
         Swarm f, Inc. v. Cloudflare, Inc.
         No. C 17-06957 WHA, 2018 U.S. Dist. LEXIS 91333, at *6-7 (N.D. Cal. May 31,
     9   2018)………………………………………………………………………………12                                    12
         2018)
    10
         Switch Commc’n
         Switch Commc'n Group
                         Group v.  Ballard
                                v. Ballard
    11
    11
         No. 2:11-cv-00285, 2012 U.S. Dist. LEXIS 85148, at *5 (D. Nev. June 19,
    12   2012)…………………………………………………………….……..…………20
         2012)                                                                   20
    13
         Vasudevan Software, Inc. v. IBM
                                     IBM
    14   No. C09-05897 RS (HRL), 2011 U.S. Dist. LEXIS 33132, at *5 (N.D. Cal. Feb.
         18, 2011)
         18, 2011)……………………………………………………….…...…………….14                                14
    15

    16   Vesta Corp. v. AMDOCS
                        AMDOCS Mgmt.
         147 F.
         147 F. Supp. 3d 1147,
                Supp. 3d 1147, 1157
                               1157 (D.
                                    (D. Or. 2015)………………….……………………11
                                        Or. 2015)                11
    17

    18

    19

    20

    21
    21

    22

    23

    24

    25

    26

    27

    28


         3855.002\9971                         5
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 6 of 29 Page ID #:8375




     1   PLEASE TAKE NOTICE that, pursuant to Local Rule 7-19, pursuant to this
     2   Court’s instructions
         Court's instructions on February 25,
                              on February 25, 2019,
                                              2019, and
                                                    and pursuant
                                                        pursuant to
                                                                 to Magistrate
                                                                    Magistrate Judge
                                                                               Judge
     3   Early’s
         Early's January 19, 2021
                 January 19, 2021 interpretation thereof, Defendants Marcelo Lamego and
     4   True Wearables,
         True Wearables, Inc.
                         Inc. ("Defendants")
                              (“Defendants”) hereby
                                             hereby submit
                                                    submit this
                                                           this Ex Parte Application for
     5   an Order
         an       striking portions
            Order striking portions of
                                    of Plaintiffs’ supplemental responses
                                       Plaintiffs' supplemental responses to
                                                                          to Defendants'
                                                                             Defendants’
     6   Interrogatory No. 1, which relates to Plaintiffs’ identification of
                                               Plaintiffs' identification of their
                                                                             their alleged trade
                                                                                   alleged trade
     7   secrets.1 Relatedly, Defendants further move pursuant to Local Rule 7-19, Federal
         secrets.1
     8   Rule of Civil
         Rule of Civil Procedure 37, and
                       Procedure 37, and Magistrate
                                         Magistrate Judge Early’s instructions
                                                    Judge Early's instructions to
                                                                               to compel
                                                                                  compel
     9   Plaintiffs to provide a more particular response Interrogatory No. 1 and under
    10   Rule 26 for a protective order.
    11            Interrogatory No. 1 goes to the heart of the lawsuit, seeking identification of
    12   each alleged trade
         each alleged trade secret
                            secret allegedly
                                   allegedly misappropriated
                                             misappropriated by
                                                             by Defendants.
                                                                Defendants. Plaintiffs’
                                                                            Plaintiffs'
    13   current response contains improperly added material and fails to identify alleged
    14   trade secrets with sufficient particularity. Plaintiffs maintain they have the right to
    15   continue unilaterally changing the trade secrets at issue in this litigation. Until the
    16   scope of
         scope of Plaintiffs’ alleged trade
                  Plaintiffs' alleged trade secrets is determined, until the alleged trade
    17   secrets are identified with sufficient particularity, and until Defendants receive
    18   assurance that
         assurance that Plaintiffs’ list of
                        Plaintiffs' list of alleged trade secrets
                                            alleged trade secrets is
                                                                  is final, Defendants request
                                                                     final, Defendants request aa
    19   protective order, pursuant to Federal Rule of Civil Procedure 26, from this Court
    20   protecting Defendants from further trade secret discovery.
    21

    22

    23

    24   11 Plaintiffs served their first response to Interrogatory No. 1 in March 2019. Since
         then, Plaintiffs have amended their Response to Interrogatory No. 1 twice.
    25
          Plaintiffs’  most recent
          Plaintiffs' most   recent supplementation
                                      supplementation to to this
                                                             this interrogatory
                                                                  interrogatory was
                                                                                 was served
                                                                                     served byby
    26    Plaintiffs on October 30, 2020. This most recent supplementation incorporates
          each
          each of  Plaintiffs’ prior
                of Plaintiffs' prior responses.
                                     responses. This
                                                 This response
                                                       response is
                                                                 is attached
                                                                    attached as
                                                                             as Exhibit A to
                                                                                Exhibit A to the
                                                                                             the
    27
          Declaration of
         Declaration       Zach Kachmer
                        of Zach  Kachmer ("Kachmer
                                             (“Kachmer Decl.")
                                                         Decl.”) filed herewith. Kachmer
                                                                 filed herewith. Kachmer Decl.,
                                                                                          Decl.,
    28   ¶4, Ex. A.

         3855.002\9971                               6
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 7 of 29 Page ID #:8376




     1   I.       PLAINTIFFS HAVE FAILED TO IDENTIFY THEIR ALLEGED
                  TRADE SECRETS CONSISTENT WITH COURT INSTRUCTIONS
     2
                  Plaintiffs’ identification of
                  Plaintiffs' identification    trade secrets
                                             of trade secrets has been and remains a constantly
     3
         moving target. Plaintiffs have added new alleged trade secrets to the case and
     4
         removed alleged trade secrets from the case at their unfettered discretion. The
     5
         trade secrets that have been identified remain inadequate, lacking sufficient
     6
         particularity. In short, Plaintiffs have failed to and refuse to provide a stable and
     7
         sufficiently particular identification of allegedly misappropriated trade secrets,
     8
         preventing Defendants from being able to adequately defend against Plaintiffs’
                                                                            Plaintiffs'
     9
         claims.
    10
                  Defendants served their first set of interrogatories on Plaintiffs two years
    11
    11
         ago which
         ago which included
                   included Interrogatory
                            Interrogatory No.
                                          No. 1
                                              1 asking
                                                asking Plaintiffs to "[i]dentify
                                                       Plaintiffs to “[i]dentify (including,
                                                                                 (including,
    12
         but not
         but not limited
                 limited to
                         to with
                            with "reasonable
                                 “reasonable particularity"
                                             particularity” as that term
                                                            as that term is
                                                                         is used
                                                                            used in
                                                                                 in California
                                                                                    California
    13
         Civil Procedure Code § 2019.210), each trade secret of each of the Plaintiffs that
    14
         each
         each of the Plaintiffs
              of the Plaintiffs contend was misappropriated
                                contend was misappropriated by
                                                            by Defendants."
                                                               Defendants.” Kachmer
                                                                            Kachmer
    15
         Decl., ¶4, Ex. A, p. 5. Shortly thereafter, at the Scheduling Conference, the parties
    16
         discussed a topic familiar to this Court: procedures to ensure fairness in a trade
    17
         secret case.
         secret case. Defendants
                      Defendants expressed
                                 expressed concerns that Plaintiffs
                                           concerns that            would play
                                                         Plaintiffs would play aa "cat
                                                                                  “cat and
                                                                                       and
    18
         mouse game"
         mouse game” with
                     with their
                          their trade
                                trade secret
                                      secret identification.
                                             identification. Id., ¶6, Ex. C at 6:15-18.
    19
         Acknowledging these concerns, the Court ordered Plaintiffs to provide an early
    20
         identification of
         identification of their
                           their alleged
                                 alleged trade
                                         trade secrets
                                               secrets and
                                                       and delayed
                                                           delayed Defendants'
                                                                   Defendants’ discovery
                                                                               discovery
    21
    21
         obligations until after Plaintiffs had identified their alleged trade secrets. Id. at
    22
                                        “We have
         6:19-7:12. The Court reasoned: "We have got
                                                 got to
                                                     to get
                                                        get that
                                                            that issue
                                                                 issue out of the
                                                                       out of the way.
                                                                                  way. .. .. ..
    23
         Presumably [Plaintiffs] had a good idea of what the trade secrets were when the
    24
         suit was
         suit was filed.
                  filed. .. .. .. We're
                                  We’re going
                                        going to
                                              to get
                                                 get that
                                                     that issue
                                                          issue out of the
                                                                out of the way
                                                                           way early.”  Id. at 5:19-
                                                                               early. "Id.
    25
         7:1.
    26
                  Plaintiffs provided an identification of alleged trade secrets on March 15,
    27
         2019 (the
         2019 (the "Original
                   “Original Identification”).
                             Identification"). Id., ¶4, Ex. A, pp. 5-9. This Original
    28


         3855.002\9971                               7
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 8 of 29 Page ID #:8377




     1   Identification listed
         Identification        15 categories
                        listed 15 categories of “knowhow,” "techniques,"
                                             of "knowhow," “techniques,” and
                                                                         and "knowledge."
                                                                             “knowledge.”
     2   Id. The Original Identification was sufficient to give Defendants a sense of the
     3   type and category of information for which Plaintiffs were claiming trade secret
     4   status and to set some boundaries for discovery. Defendants understood that, over
     5   time and through the discovery process, the details of the alleged trade secrets
     6   would come into better focus. See, e.g., InteliClear, LLC v. ETC Global Holdings,
     7   Inc., 978 F.3d 653,
               978 F.3d 653, 662 (9th Cir.
                             662 (9th      2020) ("discovery
                                      Cir. 2020) (“discovery provides
                                                             provides an iterative process
                                                                      an iterative process
     8   where requests between parties lead to a refined and sufficiently particularized
     9   trade secret
         trade secret identification").
                      identification”). Defendants'
                                        Defendants’ primary
                                                    primary concern
                                                            concern at that early stage was
    10   establishing the boundaries
         establishing the boundaries within
                                     within which
                                            which Plaintiffs’ trade secrets
                                                  Plaintiffs' trade secrets would
                                                                            would be
                                                                                  be
    11
    11   defined. The 15 categories listed in the Original Identification, though imperfect,
    12   would serve that important purpose.
    13            Eager to establish
                  Eager to           that Plaintiffs’
                           establish that Plaintiffs' claims lacked merit,
                                                      claims lacked merit, Defendants
                                                                           Defendants produced,
                                                                                      produced,
    14   in July of 2019, the entire source code of their Oxxiom Device, which Lamego
    15   had independently developed years after leaving his position with Plaintiffs.
    16   Kachmer Decl., ¶7, Ex. D. On August 30, 2019, Defendants further produced
    17   True Wearables'
         True Wearables’ confidential patent applications
                         confidential patent applications detailing
                                                          detailing the
                                                                    the operations of the
                                                                        operations of the
    18   Oxxiom. Kachmer Decl., ¶24.
    19            Roughly one year after production of these (and more) highly confidential
    20   materials, Plaintiffs had still not yet begun to bring the details of their alleged
    21
    21   trade secrets into focus, despite repeated requests from Defendants that they do so.
    22   See id., ¶¶8-9, Exs. E, F. When Plaintiffs repeatedly refused to commit to
    23   providing a supplemental response to Interrogatory No. 1, Defendants prepared a
    24   Motion to
         Motion to Compel and provided
                   Compel and provided Plaintiffs
                                       Plaintiffs with
                                                  with Defendants'
                                                       Defendants’ portion
                                                                   portion of
                                                                           of aa Joint
                                                                                 Joint
    25   Stipulation. Id., ¶10, Ex. G. Faced with this pending motion, Plaintiffs provided,
    26   for the first time, a date certain by which they would supplement their response.
    27        ¶11, Ex.
         Id., ¶11, Ex. H.
                       H. Plaintiffs’
                          Plaintiffs' counsel
                                      counsel indicated that the
                                              indicated that the supplementation
                                                                 supplementation "should
                                                                                 “should
    28   moot the
         moot the pending
                  pending Joint
                          Joint Stipulation.”
                                Stipulation." Id. On July 1, 2020, a little over two weeks

         3855.002\9971                              8
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 9 of 29 Page ID #:8378




     1   before          the   then-scheduled   discovery    cut-off,   Plaintiffs   provided   their
     2   Supplemental Responses to
         Supplemental Responses to Interrogatory
                                   Interrogatory No.
                                                 No. 11 (the
                                                        (the "First
                                                             “First Expanded
                                                                    Expanded
     3   Identification”). Id., ¶4, Ex. A, pp. 9-14.
         Identification").
     4            But rather than supplementing the original 15 categories of trade secrets to
     5   add greater particularity, Plaintiffs suddenly shifted their trade secret case and
     6   made a near-wholesale replacement of the original list. In this First Expanded
     7   Identification, Plaintiffs removed 10 of their 15 original trade secret categories and
     8   replaced them with (i) 17 entirely new and unrelated categories and (ii) multiple
     9   paragraphs of catch-all language asserting trade secret rights in nebulous concepts.
    10   Id. Plaintiffs’ unilateral, near-wholesale
             Plaintiffs' unilateral, near-wholesale replacement of alleged trade secrets was
    11
    11   in clear
         in       defiance of
            clear defiance    the Court’s
                           of the Court's order
                                          order that the parties get the identification of trade
    12   secrets out of the way early.
    13            Defendants promptly
                  Defendants promptly brought
                                      brought              their
                                                           their   concerns
                                                                   concerns regarding
                                                                            regarding Plaintiffs’
                                                                                      Plaintiffs'
    14                                                 language to
         expansion, lack of specificity, and catch-all language to Plaintiffs’ attention, and
                                                                   Plaintiffs' attention, and
    15   the cycle began anew. Id., ¶12, Ex. I. Plaintiffs denied that the supplementation
    16   was inadequate and that the inclusion of new trade secrets was improper. Id., ¶13,
    17   Ex. J. Detailed letters were exchanged about the adequacy and propriety of the
    18   supplementation. Id., ¶¶12-15, Exs. I, J, K, L. When faced with a motion to
    19   compel, Plaintiffs agreed to provide a supplementation, then delayed the
    20   supplementation by multiple weeks before providing—over three months after the
    21
    21                                another supplementation
         issues were first raised—yet another supplementation (the
                                                              (the "Second
                                                                   “Second Expanded
    22   Identification”). Id., ¶16, Ex. M; ¶4 Ex. A, pp. 14-19. The Second Expanded
         Identification").
    23   Identification retained most of the newly added trade secrets from the First
    24   Expanded Identification and again added additional categories of trade secrets.
    25   While the Second Expanded Identification identified 3 of the 15 alleged trade
    26   secrets with sufficient particularity, the identification of the remaining 12 alleged
    27   trade secrets remained insufficiently particular.
    28            Defendants promptly brought a Motion to Strike to Magistrate Judge Early

         3855.002\9971                                 9
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 10 of 29 Page ID
                                 #:8379



  1   using a Joint Stipulation pursuant to L.R. 37. (Dkt. 132-134). In this Joint
  2   Stipulation, Defendants argued that permitting Plaintiffs to unilaterally expand
  3   their alleged
      their alleged trade
                    trade secrets
                          secrets would
                                  would undermine
                                        undermine and
                                                  and render meaningless this
                                                      render meaningless this Court's
                                                                              Court’s
  4   requirement that Plaintiffs identify their trade secrets prior to discovery.
  5   Defendants argued
      Defendants argued that
                        that Plaintiffs’ unilateral expansion
                             Plaintiffs' unilateral           was further
                                                    expansion was         improper
                                                                  further improper
  6                                          a year
      because Plaintiffs inexplicably waited a year after
                                                    after accessing
                                                          accessing Defendants'
                                                                    Defendants’ source
                                                                                source
  7   code and technical materials before springing the expansion on Defendants weeks
  8   before what was then set to be the discovery cut-off. On these bases, Defendants
  9   asked Judge
      asked Judge Early to strike
                  Early to strike the
                                  the newly
                                      newly added
                                            added trade
                                                  trade secrets
                                                        secrets ("TS
                                                                (“TS Nos.
                                                                     Nos. 6-15")
                                                                          6-15”) to
                                                                                 to
 10   prevent Plaintiffs’
      prevent Plaintiffs' attempt to end-run
                          attempt to         this Court's
                                     end-run this Court’s early identification requirement.
                                                          early identification requirement.
 11
 11            The motion was heard December 10, 2020. (Dkt. 143). On January 19,
 12   Judge Early issued
      Judge Early        an Order
                  issued an Order refusing to rule
                                  refusing to rule on Defendants’ motion.
                                                   on Defendants' motion. (Dkt.
                                                                          (Dkt. 150).
                                                                                150).
 13   Judge Early noted that although discovery-related motions had been referred to
 14   him, the
      him, the referral
               referral did
                        did not
                            not apply
                                apply to
                                      to "interrogatories
                                         “interrogatories directed
                                                          directed to
                                                                   to trade
                                                                      trade secrets,"
                                                                            secrets,” for
                                                                                      for
 15   which this
      which this Court
                 Court had
                       had ordered
                           ordered motions
                                   motions to
                                           to be
                                              be brought
                                                 brought "on
                                                         “on an
                                                             an ex parte basis."
                                                                ex parte basis.” (Id.)
                                                                                 (Id.)
 16   Judge Early concluded
      Judge Early           that because
                  concluded that because the
                                         the motion
                                             motion "relates
                                                    “relates directly
                                                             directly to
                                                                      to the
                                                                         the adequacy of
 17   Plaintiffs’ trade secret
      Plaintiffs' trade secret disclosures,"
                               disclosures,” he
                                             he did
                                                did not
                                                    not have
                                                        have authority to grant
                                                             authority to grant Defendants’
                                                                                Defendants'
 18   relief. (Id.) He noted, however,
                    He noted, however, that
                                       that his
                                            his order did not
                                                order did not limit
                                                              limit Defendants'
                                                                    Defendants’ ability to
                                                                                ability to
 19   “raise []
      "raise [] the
                the issue
                    issue in
                          in the
                             the first
                                 first instance with Judge
                                       instance with Judge Selna.” (Id.)
                                                           SeIna." (Id.)
 20            Accordingly, Defendants now bring the issue to this Court. Because Judge
 21
 21   Early did not
      Early did not rule
                    rule on Defendants’ motion
                         on Defendants' motion and
                                               and strike
                                                   strike Plaintiffs’ late addition
                                                          Plaintiffs' late          of
                                                                           addition of
 22   trade secrets,
      trade secrets, Defendants’
                     Defendants' concerns remain. Indeed,
                                 concerns remain. Indeed, Defendants'
                                                          Defendants’ concerns are
                                                                      concerns are
 23   even more pressing than when the motion was brought to Judge Early. The
 24   discovery cut-off is rapidly approaching. Defendants intend to conduct depositions
 25   of Plaintiffs’ technical
      of Plaintiffs' technical employees and have
                               employees and have already
                                                  already retained
                                                          retained three
                                                                   three experts
                                                                         experts
 26   specifically to
      specifically to offer technical expertise
                      offer technical expertise on
                                                on Plaintiffs’
                                                   Plaintiffs' alleged trade secrets. To fully
 27   develop defenses
      develop defenses to
                       to Plaintiffs’ trade secret
                          Plaintiffs' trade secret claims will require
                                                   claims will require extensive discovery
                                                                       extensive discovery
 28


      3855.002\9971                              10
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 11 of 29 Page ID
                                 #:8380



  1                      resources.2 But Defendants cannot proceed with these critical
      and expenditure of resources.'
  2   tasks until
      tasks until the
                  the Court
                      Court addresses
                            addresses Plaintiffs’ improper expansion
                                      Plaintiffs' improper expansion and insufficiently
  3   particular identification
      particular identification of
                                of alleged
                                   alleged trade
                                           trade secrets.
                                                 secrets. The
                                                          The Court’s determination on
                                                              Court's determination on this
                                                                                       this
  4   issue has immediate and significant effects on how this case will proceed in the
  5   coming weeks and months leading up to the discovery cut-off.
  6                urgency of
               The urgency of this
                              this issue
                                   issue is
                                         is further heightened by
                                            further heightened by Plaintiffs’ motion for
                                                                  Plaintiffs' motion for
  7   preliminary injunction, filed days ago. (Dkt. 153). In that motion, Plaintiffs seek to
  8   prevent True
      prevent True Wearables'
                   Wearables’ patent
                              patent application materials from
                                     application materials      becoming publicly
                                                           from becoming publicly
  9   accessible, which would require Defendants to forego valuable intellectual
 10   property protection.
      property protection. Plaintiffs
                           Plaintiffs claim in this
                                      claim in this motion
                                                    motion that
                                                           that Defendants’ patent
                                                                Defendants' patent
 11
 11   applications contain an alleged trade secret they refer to as the
 12                   (hereinafter     But the         was neither identified in Plaintiffs’
                                                                   identified in Plaintiffs'
 13   original interrogatory response nor its July 2020 supplement. See Kachmer Decl.,
 14   Ex. A, pp. 5-19. Rather, it was
                       Rather, it was first listed in
                                      first listed in Plaintiffs’ response in
                                                      Plaintiffs' response in October
                                                                              October
 15   2020—nineteen months after Plaintiffs provided their original trade secret
 16   identification and fourteen months after Defendants first produced the very patent
                                                                                  patent
 17   applications that Plaintiffs now claim to include the                at 17.
                                                                       Id. at 17. Defendants’
                                                                                  Defendants'
 18   right to protect their intellectual property should not be impeded based on an
 19   alleged trade secret that Plaintiffs failed to identify for over a year.
 20            Thus, in
               Thus, in addition to this
                        addition to this Court's
                                         Court’s and
                                                 and Judge
                                                     Judge Early’s instructions that
                                                           Early's instructions that motions
                                                                                     motions
 21
 21                                                                     basis, Plaintiffs’
                                                                  parte basis,
      relating to trade secret identification be brought on an ex parte        Plaintiffs'
 22   motion for preliminary injunction independently creates circumstances warranting
 23

 24
      2
      2 Defendants expressed these concerns to Plaintiffs immediately following Judge
 25
      Early’s Order, but
      Early's Order,  but Plaintiffs
                           Plaintiffs disagreed,
                                      disagreed, stated
                                                 stated that
                                                        that Plaintiffs reserved the
                                                             Plaintiffs reserved the right
                                                                                     right to
                                                                                           to
 26   continue to expand their trade secret identifications, asserted that objections to the
      particularity of their identification had been resolved by the Court, and requested
 27
      supplemental responses to trade secret discovery within one week. Kachmer Decl.,
 28   ¶¶19, 20, Exs. P, Q.

      3855.002\9971                              11
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 12 of 29 Page ID
                                 #:8381



  1   an ex parte
            parte application because Defendants cannot be expected to defend against
  2   Plaintiffs’ motion when
      Plaintiffs' motion when the
                              the motion
                                  motion is
                                         is based
                                            based solely
                                                  solely on
                                                         on an alleged trade
                                                            an alleged trade secret
                                                                             secret that
                                                                                    that
  3   should be stricken from the case altogether.
  4            These are critical issues that Defendants have tried to resolve without court
  5   intervention for several months to no avail. Defendants have written countless
  6   letters, have met and conferred on these issues ad nauseum, have written multiple
  7   joint stipulations, and have brought a motion to strike to Judge Early. Despite all
  8   of these efforts, Defendants now face a motion for preliminary injunction and a
  9   rapidly approaching discovery cut-off at
                                            at aa time
                                                  time when
                                                       when the
                                                            the scope
                                                                scope of
                                                                      of Plaintiffs’ trade
                                                                         Plaintiffs' trade
 10   secret case is more uncertain than at any other point in the pendency of this action.
 11
 11   Defendants ask the Court to intervene with a much-needed course-correction that
 12   strikes Plaintiffs’
      strikes             TS Nos.
              Plaintiffs' TS Nos. 6-15
                                  6-15 and prohibits Plaintiffs from making any further
 13   expansion of their trade secret identification.
 14            For the trade secrets that remain, Defendants further ask the Court to
 15   compel Plaintiffs to supplement their identification to be more particular and to
 16   issue a protective order protecting Defendants from further discovery relating to
 17   trade secrets
      trade secrets until
                    until Plaintiffs do so.
                          Plaintiffs do so. Plaintiffs’ trade secret
                                            Plaintiffs' trade secret identification
                                                                     identification leaves
                                                                                    leaves
 18   Defendants without an understanding as to what, exactly, Plaintiffs allege are their
 19   trade secrets. The requested information is in the sole possession of Plaintiffs, and
 20   there is no excuse for not providing it. The ever-changing trade secret list and the
 21
 21   lack of
      lack    specificity associated
           of specificity associated therewith
                                     therewith unfairly
                                               unfairly prejudice
                                                        prejudice Defendants'
                                                                  Defendants’ ability to
                                                                              ability to
 22   prepare defenses for several reasons. First and foremost, Defendants need to be
 23   able to understand what Plaintiffs claim to be trade secret to form their defenses.
 24   Ambiguities make this impossible. Even if Defendants were able to understand the
 25   trade secrets and form defenses, once Defendants present evidence supporting
 26   their defenses, Plaintiffs will simply use ambiguous language or further narrowing
 27   amendments to revise their alleged trade secrets in a more favorable light. Or if
 28   neither of those works, Plaintiffs will simply discard the trade secrets and replace

      3855.002\9971                              12
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 13 of 29 Page ID
                                 #:8382



  1   them with all-new claims. Defendants should not have to continue on with
  2   discovery when it is not even clear what Plaintiffs claim was misappropriated and
  3   when Plaintiffs refuse to solidify their trade secret list.
  4            Defendants therefore seek an order that (i) strikes TS Nos. 6-15, (ii)
  5   prohibits Plaintiffs from making any further expansion, (iii) compels a more
  6   particular identification of the remaining trade secrets, and (iv) protects
  7   Defendants from additional trade secret discovery until Plaintiffs provide a
  8   sufficiently particular identification.
  9   II.      PLAINTIFFS’ ADDITION OF
               PLAINTIFFS' ADDITION OF NEW
                                       NEW TRADE
                                           TRADE SECRETS IS
                                                 SECRETS IS
               IMPROPER, AND THOSE NEW TRADE SECRETS SHOULD BE
 10            STRICKEN.
 11
 11            The Court
               The       should not
                   Court should not permit
                                    permit Plaintiffs’ near-complete replacement of their
                                           Plaintiffs' near-complete
 12   original alleged trade secrets. Allowing such unilateral expansion would
 13   undermine the
      undermine the Court’s requirement that
                    Court's requirement that Plaintiffs provide an
                                             Plaintiffs provide an early, pre-discovery
                                                                   early, pre-discovery
 14   identification of
      identification    their alleged
                     of their         trade secrets,
                              alleged trade secrets, would
                                                     would prejudice
                                                           prejudice Defendants'
                                                                     Defendants’ ability
                                                                                 ability to
                                                                                         to
 15   prepare and
      prepare and develop
                  develop defenses,
                          defenses, and would reward
                                    and would reward Plaintiffs’ lack of diligence.
                                                     Plaintiffs' lack
 16            A.     Unilateral Expansion Renders Early Identification Meaningless.
 17             An action for trade secret misappropriation is ripe for abuse. In a patent
 18   infringement action,
      infringement action, aa claimant’s
                              claimant's rights are set
                                         rights are set forth in an
                                                        forth in an official, publicly
                                                                    official, publicly
 19   available document. In
                          In aa breach
                                breach of
                                       of contract action, the
                                          contract action, the claimant’s rights are
                                                               claimant's rights are found
                                                                                     found
 20   within the four corners of an executed agreement. But in an action for trade secret
 21
 21   misappropriation, there
      misappropriation, there is no document
                              is no document setting
                                             setting forth
                                                     forth claimant’s rights. Rather,
                                                           claimant's rights.         the
                                                                              Rather, the
 22   claimant’s
      claimant's rights
                 rights are, by definition, based on what the claimant has not previously
 23   shared with others. The opportunistic plaintiff, free from any prior declaration of
 24   rights, thus has an ability to articulate its trade secrets in a way that is influenced
 25                      strategy than
      more by litigation strategy than by
                                       by the
                                          the plaintiff's
                                              plaintiff’s preexisting
                                                          preexisting understanding
                                                                      understanding of its
                                                                                    of its
 26   trade secrets. See Comput. Econ., Inc. v. Gartner Grp., Inc., 50 F. Supp. 2d 980,
 27   992 (S.D. Cal.
      992 (S.D.      1999) ("Trade
                Cal. 1999) (“Trade secret claims are especially prone to
 28   discovery abuse since neither the court nor the defendant can delineate the scope

      3855.002\9971                              13
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 14 of 29 Page ID
                                 #:8383



  1   of permissible discovery without an identification of plaintiff’s alleged
                                                         of plaintiff's alleged trade
  2   secrets.”).
      secrets.").
  3            Courts across the country have recognized that requiring plaintiffs to
  4   identify their trade secrets at the outset of litigation is the best way to hold
  5   plaintiffs accountable and to ensure that the action is being used only as a shield
  6   and not as a sword. See, e.g., Givaudan Fragrances Corp. v. Krivda, No. 08-4409
  7                                                                2013) ("Generally,
      (PGS), 2013 U.S. Dist. LEXIS 153437, at *11 (D.N.J. Oct. 25, 2013) (“Generally,
  8   a plaintiff in a misappropriation of trade secrets case must identify with precision
  9   the trade
      the trade secrets
                secrets at issue at
                        at issue    the outset
                                 at the outset of the litigation.");
                                               of the litigation.”); AutoMed Techs., Inc. v.
 10   Eller, 160 F. Supp. 2d 915, 926 (N.D. Ill. 2001). Indeed, California has codified
 11
 11   this requirement in a statute, making aa plaintiff's
                                               plaintiff’s reasonably
                                                           reasonably particular
                                                                      particular
 12   identification of
      identification    trade secrets
                     of trade secrets aa prerequisite
                                         prerequisite to
                                                      to aa defendant's
                                                            defendant’s obligations to comply
                                                                        obligations to comply
 13   with trade secret-related discovery requests. Cal. Civ. Proc. Code § 2019.210.
 14            Federal courts in California routinely apply this statutory requirement in
 15   cases where plaintiffs allege misappropriation under the California Uniform Trade
 16   Secret Act, as Plaintiffs have here. E.g., Loop AI
                                                      AI Labs Inc. v. Gatti, 195 F. Supp.
 17   3d 1107, 1111-13 (N.D. Cal. 2016); SocialApps, LLC v. Zynga, Inc., No. 4:11-CV-
 18   04910 YGR, 2012 U.S. Dist. LEXIS 82767, at *4 (N.D. Cal. June 14, 2012).
 19   Other federal courts in California, including this court, have exercised their
 20   authority and applied the § 2019.210 framework to improve the fairness or
 21
 21   efficiency of the proceedings. E.g., M/A-COM
                                           M/A-COM Tech. Sols., Inc. v. Litrinium, Inc.,
 22   No. CV 19-00220-JVS (JDEx), 2019 U.S. Dist. LEXIS 171453, at *3-5 (C.D. Cal.
 23   June 11, 2019)
      June 11, 2019) (finding
                     (finding "the
                              “the procedural
                                   procedural requirements
                                              requirements of
                                                           of Section 2019.210” to
                                                              Section 2019.210" to be
                                                                                   be
 24   “warranted and
      "warranted and appropriate
                     appropriate to
                                 to assist in the
                                    assist in the orderly
                                                  orderly and
                                                          and expeditious handling of
                                                              expeditious handling of
 25   discovery”); Masimo Corp. v. Apple Inc., No. 8:20-cv-00048-JVS (JDEx), 2020
      discovery");
 26   U.S. Dist.
      U.S. Dist. LEXIS 164850, at
                 LEXIS 164850, at *11 (C.D. Cal.
                                  *11 (C.D. Cal. June 15, 2020)
                                                 June 15, 2020) ("[T]here
                                                                (“[T]here are good
                                                                          are good
 27   reasons for applying the general procedures of Section 2019.210 as a guide in
 28   cases
      cases filed in federal
            filed in federal court alleging CUTSA
                             court alleging CUTSA claims.”).
                                                  claims."). Federal courts outside of

      3855.002\9971                             14
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 15 of 29 Page ID
                                 #:8384



  1   California have taken the same approach. E.g., DeRubeis v. Witten
                                                                 Witten Techs., Inc.,
  2   244 F.R.D. 676, 681 (N.D. Ga. 2007). The rationales for the requirement are
  3   straightforward:
  4            Section 2019 was intended to protect defendants from baseless claims
  5            by preventing plaintiffs from initiating trade secret lawsuits in order
  6            to harass or drive competitors out of business. Proponents of section
  7            2019 wanted to prevent plaintiffs from filing trade secret complaints
  8            without identifying what trade secrets were allegedly misappropriated
  9            and then
               and then embarking on an
                        embarking on an extensive “fishing expedition,”
                                        extensive "fishing              thereby
                                                           expedition," thereby
 10            forcing the defendant to disclose its own business or trade secrets.
 11
 11   I-Flow Corp. v. Apex Med. Techs., No. 07cv1200-DMS(NLS), 2008 U.S. Dist.
 12   LEXIS 135162, at *7-8 (S.D. Cal. Feb. 15, 2008).
 13            But the early identification requirement cannot serve its purpose if a
 14   plaintiff is permitted to freely amend to expand the disclosure later in the case.
 15   Allowing aa plaintiff
      Allowing    plaintiff to
                            to shift
                               shift or
                                     or expand its trade
                                        expand its trade secret
                                                         secret identifications
                                                                identifications "as
                                                                                “as the
                                                                                    the case
                                                                                        case
 16   evolves”
      evolves" frustrates the rule's
               frustrates the rule’s purposes.
                                     purposes. Neothermia Corp. v. Rubicor Med., Inc.,
 17   345 F. Supp. 2d 1042, 1044-45 (N.D. Cal. 2004). Allowing such amendment
 18   undermines the
      undermines the goals
                     goals of
                           of "preventing
                              “preventing aa plaintiff
                                             plaintiff from using discovery
                                                       from using discovery as
                                                                            as aa means
                                                                                  means to
                                                                                        to
 19   obtain
      obtain aa defendant's
                defendant’s trade
                            trade secrets
                                  secrets and
                                          and enabling
                                              enabling aa defendant
                                                          defendant to
                                                                    to form
                                                                       form complete and
                                                                            complete and
 20   well-reasoned defenses, ensuring that it need not wait until the eve of trial to
 21
 21   effectively defend against
      effectively defend against charges
                                 charges of trade secret
                                         of trade secret misappropriation."
                                                         misappropriation.” Id.
 22            There is widespread recognition that the trade secret plaintiff should not be
 23   permitted to freely
      permitted     freely amend its original, pre-discovery trade secret identification.
 24                                                      (“The identification
      SocialApps, 2012 U.S. Dist. LEXIS 82767, at *14-15 ("The                of trade
                                                               identification of trade
 25                                                 right to
      secrets should be made without reservation of right to amend.");
                                                             amend.”); Loop AI
                                                                            AI Labs,
 26   Inc. v. Gatti, No. 15-cv-00798-HSG (DMR), 2015 U.S. Dist. LEXIS 170349, at
 27       (N.D. Cal.
      *13 (N.D.      Dec. 21,
                Cal. Dec. 21, 2015)
                              2015) ("Any
                                    (“Any future
                                          future amendment to the
                                                 amendment to the disclosure
                                                                  disclosure will
                                                                             will only
                                                                                  only
 28   be permitted
      be permitted upon
                   upon aa showing
                           showing of
                                   of good
                                      good cause.”);
                                           cause."); Vesta Corp. v. AMDOCS
                                                                    AMDOCS Mgmt.,

      3855.002\9971                              15
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 16 of 29 Page ID
                                 #:8385



  1   147 F.
      147 F. Supp. 3d 1147,
             Supp. 3d 1147, 1157
                            1157 (D.
                                 (D. Or. 2015) ("[T]he
                                     Or. 2015) (“[T]he Court
                                                       Court grants
                                                             grants Defendants'
                                                                    Defendants’
  2                                     to show
      motion that Plaintiff be required to show good
                                                good cause
                                                     cause for such supplementation.");
                                                           for such supplementation.”);
  3   Optumsoft, Inc. v. Arista Networks, Inc., No. 1-14-CV-263257, 2015 Cal. Super.
  4                       (Apr. 4,
      LEXIS 1726, at *7-8 (Apr. 4, 2014)
                                   2014) (("[Plaintiff]
                                         ((“[Plaintiff] cannot
                                                        cannot .. .. .. leave[]
                                                                        leave[] open the
                                                                                open the
  5   possibility that it may not have identified all of the
                                                  all of the trade
                                                             trade secrets
                                                                   secrets at issue.”); Heller
                                                                           at issue.");
  6   v. Cepia L.L.C., No. C 11-1146 MEJ, 2012 U.S. Dist. LEXIS 6452, at *6 (N.D.
  7   Cal. Jan. 20, 2012) (before discovery, allowing the plaintiff to amend a trade
  8                                                             plaintiff was
      secret identification up to a specified date, after which plaintiff was "precluded
                                                                              “precluded
  9   from introducing at trial or at any pretrial proceeding any information about a
 10   trade secret that he has not specifically identified previously, unless he can
 11
 11   establish good cause
      establish good cause for the omission”);
                           for the omission"); PDC Machs. Inc. v. Nel Hydrogen A/S,
 12   No. 17-5399, 2018 U.S. Dist. LEXIS 100506, at *20-21 (E.D. Pa. June 15, 2018)
 13   (“Plaintiff may
      ("Plaintiff may amend its list of trade secrets only with leave of court upon a
 14   showing of
      showing    good cause.”).
              of good cause.").
 15            The early
               The       identification requirement
                   early identification requirement is
                                                    is the
                                                       the court’s and the
                                                           court's and the defendant's
                                                                           defendant’s best
                                                                                       best
 16   tool to hold a trade secret plaintiff accountable and prevent abuse. Allowing a
 17   plaintiff to shift their trade secret allegations throughout the case renders the early
 18   identification requirement meaningless. Such a shift is particularly concerning
 19   when a plaintiff not only adds new trade secrets but also concurrently withdraws
 20   the previously identified trade secrets—precisely as Plaintiffs have done here. See
 21
 21   Swarmify, Inc. v. Cloudflare, Inc., No. C 17-06957 WHA, 2018 U.S. Dist. LEXIS
      Swami&
 22                  (N.D. Cal.
      91333, at *6-7 (N.D.      May 31,
                           Cal. May 31, 2018)
                                        2018) (describing
                                              (describing this
                                                          this as
                                                               as aa "bait-and-switch"
                                                                     “bait-and-switch”
 23   tactic and
      tactic and explaining, “[Plaintiff] should
                 explaining, "[Plaintiff] should not
                                                 not be
                                                     be allowed to drag
                                                        allowed to drag [Defendant]
                                                                        [Defendant] into
                                                                                    into
 24   court based on meritless arguments, only to reboot its alleged trade secrets lineup
 25                      the opening
      and try again when the opening skirmish
                                     skirmish illuminates
                                              illuminates glaring
                                                          glaring flaws in [Plaintiffs
                                                                  flaws in [Plaintiff]’s
 26   case.”). In other
      case."). In       words, the
                  other words, the early trade secret
                                   early trade secret identification
                                                      identification cannot merely be
                                                                     cannot merely be aa
 27   placeholder for a future identification that comes after the plaintiff is exposed to
 28   the defendant's
      the defendant’s trade
                      trade secrets in discovery, which is exactly what has happened

      3855.002\9971                             16
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 17 of 29 Page ID
                                 #:8386



  1   here.
  2            Here,   Defendants   requested that    Plaintiffs amend their Original
  3   Identification to provide a more particular
                                       particular identification of their trade secrets to
  4   focus the issues as the discovery deadline approached. Instead, Plaintiffs—
  5   unilaterally, without any prior notice to the Court, and without any explanation for
  6   the changes—provided a First Expanded Identification that drastically changed
  7   and expanded their trade secret allegations by removing 10 of the 15 originally
  8   identified categories and replaced them with 17 new trade secret categories.
  9   Months later, the Second Expanded Identification shifted the allegations further.
 10            Addition of TS Nos. 6-15 constitutes an effective end-run of the Court’s
                                                                         of the Court's
 11
 11         identification requirement.
      early identification              Additionally, Plaintiffs’
                           requirement. Additionally, Plaintiffs' expanded identifications
                                                                  expanded identifications
 12   include several paragraphs of catch-all or all-inclusive language. Courts that
 13   require a particular trade secret identification disfavor the use of open-ended
 14                     “including.” See M/A-COM
      language, such as "including."     M/A-COM Tech. Sols., 2019 U.S. Dist. LEXIS
 15   171453, at
      171453, at *13. Here, Plaintiffs’
                 *13. Here,             use of
                            Plaintiffs' use of entire
                                               entire catch-all
                                                      catch-all paragraphs goes much
 16   further than simply
      further than simply leaving
                          leaving the
                                  the door
                                      door cracked
                                           cracked open by using
                                                   open by using the
                                                                 the word
                                                                     word "including."
                                                                          “including.”
 17   Plaintiffs’
      Plaintiffs' catch-all
                  catch-all paragraphs effectively allege that the
                                                   allege that the sum
                                                                   sum total
                                                                       total of Lamego’s
                                                                             of Lamego's
 18   work for Plaintiffs is trade secret. The following language is representative:
 19

 20

 21
 21

 22

 23

 24

 25   Kachmer Decl., ¶4, Ex. A, p. 18. This catch-all language recites nothing more than
 26   “nebulous concepts
      "nebulous          that .. .. .. encounter
                concepts that                    the long-standing
                                       encounter the long-standing tension between
 27   employment law and
      employment law and the
                         the trade
                             trade secrets
                                   secrets doctrine."
                                           doctrine.” Calendar Research LLC v.
 28   StubHub, Inc., No. 2:17-cv-04062-SVW-SS, 2020 U.S. Dist. LEXIS 112361, at

      3855.002\9971                            17
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 18 of 29 Page ID
                                 #:8387



  1   *12 (C.D. Cal. May 13, 2020); see also Hollingsworth Solderless Terminal Co. v.
  2   Turley, 622 F.2d 1324,
              622 F.2d 1324, 1330
                             1330 (9th
                                  (9th Cir. 1980) ("Some
                                       Cir. 1980) (“Some knowledge gained by
                                                         knowledge gained by an
                                                                             an
  3   employee is of such a general character that equity will not
                                                   equity will not restrict its later
                                                                   restrict its later use.");
                                                                                      use.”);
  4   Cinebase Software v. Media Guar. Tr., No. C98-1100 FMS, 1998 U.S. Dist.
  5                          (N.D. Cal.
      LEXIS 15007, at *32-33 (N.D. Cal. Sep. 21, 1998)
                                        Sep. 21, 1998) ("[T]echnical
                                                       (“[T]echnical know-how
                                                                     know-how
  6   regarding what does and does not work in the process of designing [a product] is
  7   simply too nebulous a category of information to qualify for trade secret
  8   protection.”). These
      protection.").       newly added
                     These newly added paragraphs
                                       paragraphs are
                                                  are not
                                                      not only
                                                          only facially
                                                               facially improper, but
                                                                        improper, but
  9   their inclusion
      their inclusion further demonstrates Plaintiffs’
                      further demonstrates Plaintiffs' false belief that
                                                       false belief that they
                                                                         they are
                                                                              are entitled to
                                                                                  entitled to
 10   shift, expand, and change their allegations whenever and however they see fit.
 11
 11            If the Court does not intervene and if Plaintiffs are permitted to proceed on
 12                  it will
      TS. Nos. 6-15, it will render
                             render the
                                    the Court's
                                        Court’s early identification requirement
                                                early identification requirement
 13   meaningless, it will undermine the policy rationales that supported the early
 14   identification requirement, and it will prejudice Defendants, who handed over
 15   their most confidential technical materials at the outset of discovery based on what
 16   now appears to have been little more than a set of placeholder trade secrets. The
 17   Court should therefore strike TS Nos. 6-15 and prohibit Plaintiffs from making
 18   any further expansion of their trade secret identification.
 19            B.     Plaintiffs’
                      Plaintiffs' Late Expansion Reflects
                                  Late Expansion          a Lack
                                                 Reflects a Lack of Diligence.
                                                                 of Diligence.
 20            Plaintiffs have argued that "at
                               argued that “at most,
                                               most, good
                                                     good cause is required
                                                          cause is required to
                                                                            to amend"
                                                                               amend” and
                                                                                      and
 21
 21   that they had good cause to expand their list in July 2020 (and again in October
 22   2020) because
      2020) because they
                    they "could
                         “could only
                                only recently discover that
                                     recently discover that Defendants misappropriated
                                                            Defendants misappropriated
 23   additional trade
      additional trade secrets."
                       secrets.” (Dkt.
                                 (Dkt. 134-1). Plaintiffs are wrong on both points.
 24   Because late expansion is an impermissible end-run of the early identification
 25   requirement, good cause is the least that should be required to amend. Here, even
 26                                               Plaintiffs' after-the-fact
      if the Court applied a good cause standard, Plaintiffs’ after-the-fact justifications
 27   do not
      do not hold
             hold up
                  up to
                     to scrutiny
                        scrutiny because
                                 because Plaintiffs’
                                         Plaintiffs' own allegations reveal that Plaintiffs
 28   could have identified the newly added trade secrets much earlier than they did.

      3855.002\9971                              18
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 19 of 29 Page ID
                                 #:8388



  1            Plaintiffs’
               Plaintiffs' late
                           late addition
                                addition of trade secrets
                                         of trade secrets alters the scope of the case and is
                                                          alters the
  2   therefore similar to an amendment of patent infringement contentions. In the
  3   context of patent
      context of patent contentions, “[t]he party
                        contentions, "[t]he party seeking
                                                  seeking to
                                                          to amend
                                                             amend its
                                                                   its contentions bears
                                                                       contentions bears
  4   the burden
      the burden of
                 of establishing diligence.” Vasudevan Software, Inc. v. IBM, No. C09-
                    establishing diligence."
  5   05897 RS (HRL), 2011 U.S. Dist. LEXIS 33132, at *5 (N.D. Cal. Feb. 18, 2011)
  6   (applying patent rules adopted for this case). The moving party must establish
  7   diligence in
      diligence in two
                   two distinct
                       distinct phases:
                                phases: "(1)
                                        “(1) diligence
                                             diligence in
                                                       in discovering
                                                          discovering the
                                                                      the basis
                                                                          basis for
                                                                                for
  8   amendment; and (2) diligence in seeking amendment once the basis for
  9   amendment has
      amendment has been
                    been discovered."
                         discovered.” Positive Techs., Inc. v. Sony Elecs., Inc., No. C
 10   11-2226 SI, 2013 WL 322556, at *2 (N.D. Cal. Jan. 28, 2013). The rule is meant
 11
 11   to "suppress
      to “suppress the
                   the ‘shifting sands’ approach
                       `shifting sands' approach to
                                                 to litigation."
                                                    litigation.”            Comcast Cable
 12   Communs. Corp., LLC v. Finisar Corp., No. C 06-04206 WHA, 2007 U.S. Dist.
 13   LEXIS 98476, at *5 (N.D. Cal. Mar. 2, 2007).
 14            The diligence requirements in the patent context are motivated by the same
 15   concerns that Defendants express here. See O2 Micro Int'l,
                                                 02 Micro Int’l, Ltd.
                                                                 Ltd. v. Monolithic
                                                                      v. Monolithic
 16               467 F.3d
      Power Sys., 467 F.3d 1355,
                           1355, 1366
                                 1366 (Fed.
                                      (Fed. Cir.
                                            Cir. 2006)
                                                 2006) ("If
                                                       (“If the
                                                            the parties
                                                                parties were
                                                                        were not
                                                                             not
 17   required to amend their contentions promptly after discovering new information,
 18   the contentions requirement would be virtually meaningless as a mechanism for
 19   shaping the
      shaping the conduct
                  conduct of discovery”). If
                          of discovery"). If anything,
                                             anything, trade
                                                       trade secret
                                                             secret expansion should
                                                                    expansion should
 20   require more demanding inquiry than amendment of patent contentions because of
 21
 21   the unique potential for abuse in trade secret cases. However, even if Plaintiffs
 22   were merely required to establish diligence, they could not do so here because
 23   their delays cannot be explained or justified. O2
                                                     02 Micro, 467 F.3d at 1367
 24   (affirming district
      (affirming district court’s
                          court's finding of aa lack
                                  finding of    lack of
                                                     of diligence
                                                        diligence where
                                                                  where plaintiff
                                                                        plaintiff "waited
                                                                                  “waited
 25          three months"
      almost three months” after
                           after discovery
                                 discovery of new information);
                                           of new information); Koninklijke Philips,
 26   N.V. v. Acer Inc., No. 18-cv-01885-HSG, 2019 U.S. Dist. LEXIS 25383, at *14-15
 27   (N.D. Cal.
      (N.D.      Feb. 15,
            Cal. Feb. 15, 2019)
                          2019) (denying
                                (denying plaintiff's
                                         plaintiff’s request
                                                     request for leave to
                                                             for leave to amend
                                                                          amend its
                                                                                its
 28   infringement contentions in light of newly produced source code because

      3855.002\9971                              19
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 20 of 29 Page ID
                                 #:8389



  1   plaintiff’s inability
      plaintiff's           to make
                  inability to make amendments
                                    amendments within
                                               within three
                                                      three months
                                                            months of
                                                                   of receiving
                                                                      receiving source
                                                                                source
  2   code production showed a lack of diligence); Sun Microsystems, Inc. v. Network
  3   Appliance, Inc., No. 07-05488, 2009 WL 508448, at *1 (N.D. Cal. Feb. 27, 2009)
  4   (denying motion to amend infringement contentions where it was undisputed that
  5   the plaintiff had access to the source code for over a year prior to filing the motion
  6   to amend).
  7            Plaintiffs provided their Original Identification on March 15, 2019.
  8           Decl., ¶4.
      Kachmer Decl., ¶4. Defendants
                         Defendants made
                                    made their
                                         their source
                                               source code
                                                      code available to Plaintiffs’
                                                           available to Plaintiffs'
  9   counsel no later than July 30, 2019. Id., ¶7, Ex. D. Defendants produced key
 10   patent applications on August 30, 2019. Id., ¶24. It was not until July 1, 2020—a
 11
 11   little over two weeks before the then-scheduled discovery cut-off—that Plaintiffs
 12   provided their First Expanded Identification. Id., ¶4. In other words, Plaintiffs
 13          16 months after providing their Original Identification and nearly 12
      waited 16                                                                 12
 14   months after first accessing Defendants'
                   first accessing Defendants’ source
                                               source code and patent
                                                      code and patent applications
                                                                      applications
 15   before suddenly springing on Defendants an entirely new trade secret case shortly
 16   before the close of discovery.
 17            Plaintiffs will argue that Defendants produced materials between July 2019
 18   and July 2020 that allowed them to identify the newly added trade secrets. But
 19   Plaintiffs’ own allegations
      Plaintiffs' own             show that
                      allegations show that this
                                            this is
                                                 is untrue.
                                                    untrue. For
                                                            For instance,
                                                                instance, in
                                                                          in Plaintiffs’
                                                                             Plaintiffs'
 20   current motion for preliminary injunction, Plaintiffs allege that their         trade
 21
 21             disclosed in
      secret is disclosed in True Wearables’ patent
                             True Wearables' patent applications.
                                                    applications. (See
                                                                  (See Dkt. 153-1, Exs.
 22   19, 20). But Defendants produced several of those very patent applications in
 23          2019.3 Kachmer Decl. ¶¶23-25. And yet, Plaintiffs inexplicably failed to
      August 2019.3
 24

 25   33 In the Joint Stipulation before Judge Early, Plaintiffs argued that the patent
 26
       applications that Defendants produced in August 2019 could not have informed
      them of any misappropriation because they were produced without USPTO filing
 27    receipts. This strains credulity for several reasons, one of which being that the
 28
                                            name of
      patent applications each had a file name    of "[Application
                                                     “[Application Number]
                                                                   Number] Specification
                                     (emphasis added).
                          filed.pdf” (emphasis
      and Drawings as filed.pdf"               added). Kachmer
                                                       Kachmer Decl.  ¶¶23-24.
                                                                Decl. ¶¶23-24.
      3855.002\9971                            20
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 21 of 29 Page ID
                                 #:8390



  1   add the          to their trade secret identification until the Second Expanded
  2   Identification, which did not come until October 2020. Id., ¶4, Ex. A, p. 17.
  3   According to an interrogatory response in which Plaintiffs identify documents that
  4   are
      are      “Representative
               "Representative   of
                                 of   [True
                                      [True   Wearables’]
                                              Wearables']     Trade
                                                              Trade    Secret    Use    and
  5   Misappropriation,” these
      Misappropriation," these patent
                               patent applications
                                      applications have
                                                   have been
                                                        been identified
                                                             identified by
                                                                        by Plaintiffs as
                                                                           Plaintiffs as
  6   allegedly showing misappropriation not only for the              but also for newly
  7   added TS Nos. 6-12, 14, and 15. Id., ¶5, Ex. B, pp. 61-83. These patent
  8   applications are not the only documents that Plaintiffs received early in the case
  9   and that Plaintiffs now alleged to be evidence of misappropriation for newly added
 10   trade secrets. For each of newly added TS Nos. 6-11, Plaintiffs have also
 11
 11   identified printouts of True Wearables source code as allegedly showing
 12   misappropriation. Id., ¶¶5, 21, Ex. B, pp. 67-74. These source code printouts show
 13   the same source code that was made available in July of
                                                           of 2019. Id., ¶22. In short,
 14   Plaintiffs had documents sufficient to identify TS Nos. 6-12, 14, and 15 for at least
 15   a full year before Plaintiffs identified them. This delay is unjustified and warrants
 16   striking newly added TS Nos. 6-15.
 17            Plaintiffs may complain,
               Plaintiffs may           as they
                              complain, as they did
                                                did before
                                                    before Judge
                                                           Judge Early, that Defendants'
                                                                 Early, that Defendants’
 18   objections to their expert’s and to
                          expert's and to certain
                                          certain counsel’s
                                                  counsel's access to "AEO"
                                                            access to “AEO” materials
                                                                            materials
 19   made it impossible for them to identify the trade secrets any early. Even if there
 20   were actual
      were actual evidence that Plaintiffs’
                  evidence that             review was
                                Plaintiffs' review was impeded
                                                       impeded by
                                                               by these
                                                                  these objections
                                                                        objections
 21
 21   (which there is not), there are still many months of delay for which Plaintiffs
 22   cannot account. For
      cannot account. For instance,
                          instance, after
                                    after receiving Defendants’ source
                                          receiving Defendants' source code
                                                                       code in
                                                                            in July
                                                                               July
 23   2019, Plaintiffs did not identify a source code expert until January 2020. Kachmer
 24   Decl., ¶26. Plaintiffs have provided no explanation for this delay. Relatedly, the
 25                                                                   2020. 4 Thus,
      objections to Dr. McNames and Mr. Jensen were resolved in March 2020.4
 26

 27   4
      4 Defendants  maintained their
        Defendants maintained    their objection
                                       objection to
                                                  to Mr.
                                                     Mr. Jensen
                                                          Jensen after
                                                                  after Judge
                                                                        Judge Early’s
                                                                              Early's March
                                                                                      March
 28   order, but Plaintiffs indicated at that time that they believed the issue to have been
      resolved by the March order. Based on this representation, Defendants have no
      3855.002\9971                            21
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 22 of 29 Page ID
                                 #:8391



  1   even assuming Plaintiffs were utterly handicapped by these objections during the
  2   three months January-March 2020, there are nine months of
                                                             of unexplained delay
  3   between the July 2019 source code production and the July 2020 expansion. Even
  4   worse, there are eleven months of
                                     of unexplained delay for the October 2020
  5   expansion (when the            was first listed).
  6            The diligence showing required for amendment of patent infringement
  7   contentions is the bare minimum that Plaintiffs should have to meet to expand
  8   their trade secret allegations. But even under this standard, Plaintiffs cannot
  9   establish diligence. To the extent Plaintiffs knew their trade secrets when they
 10   filed this action, those trade secrets should have been listed in the Original
 11
 11   Identification, which the Court required Plaintiffs to provide at the outset of this
 12   case,
      case, or should have
            or should have been
                           been identified
                                identified promptly
                                           promptly after receiving Defendants'
                                                    after receiving Defendants’ source
                                                                                source
 13   code and technical materials. Defendants now ask the Court to prevent Plaintiffs
 14   from treating their Original Identification as a mere placeholder for a continuously
 15   shifting and expanding set of alleged trade secrets in a way that renders
 16   meaningless the
      meaningless the Court's
                      Court’s early
                              early identification requirement. The Court should strike
 17   TS Nos. 6-15 and prohibit Plaintiffs from making any further expansion of their
 18   trade secret identification.
 19   III.     THE COURT SHOULD COMPEL PLAINTIFFS TO PROVIDE A
 20
               MORE SPECIFIC IDENTIFICATION OF THE TRADE SECRETS
               THIS COURT DETERMINES ARE PROPERLY ASSERTED
 21
 21
               Where an interrogatory response is inadequate, Rule 37 provides that the
 22
      Court may compel a complete answer. Fed. R. Civ. P. 37.
 23
               Defendants’ Interrogatory
               Defendants'               No. 11 is
                           Interrogatory No.    is simple
                                                   simple and
                                                          and straightforward.
                                                              straightforward. It
                                                                               It seeks
                                                                                  seeks an
 24
      identification of each trade secret that Plaintiffs believe Defendants have
 25
      misappropriated. The information sought goes to the heart of the lawsuit and is
 26

 27
      reason to
      reason to believe
                believe that
                        that Mr.
                             Mr. Jensen did begin
                                 Jensen did begin accessing “AEO” information
                                                  accessing "AEO" information at that
                                                                              at that
 28
      time.

      3855.002\9971                                 22
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 23 of 29 Page ID
                                 #:8392



  1   necessary for this case to move forward and for Defendants to prepare and prove
  2   their defenses.
  3            Interrogatory No. 1 specifically refers to the requirement set forth in
  4   California Civil Procedure Code § 2019.210 that identification of trade secrets
  5   must be
      must be "reasonably
              “reasonably particular."
                          particular.” The reasonable particularity
                                       The reasonable particularity standard
                                                                    standard requires
                                                                             requires aa
  6   disclosure that is fair and proper under the circumstances. SocialApps, 2012 U.S.
  7   Dist. LEXIS
      Dist. LEXIS 82767,
                  82767, at
                         at *10. Where the
                            *10. Where the alleged
                                           alleged trade
                                                   trade secrets
                                                         secrets reside
                                                                 reside in “a highly
                                                                        in "a highly
  8   specialized technical field, a more exacting level of particularity may be required
  9   to distinguish the alleged trade secrets from matters already known to persons
 10   skilled in
      skilled in that
                 that field.”
                      field." Perlan Therapeutics, Inc. v. Superior Court, 178 Cal. App.
 11
 11   4th 1333, 1346 (2009).
 12            Here, the parties have served and responded to multiple sets of written
 13                                   documents and
      discovery and long-ago produced documents and source
                                                    source code. While Plaintiffs’
                                                           code. While Plaintiffs'
 14   initial identification of trade secrets sufficed at the early stages of the case to set
 15   the boundaries of relevant discovery, the case is now in the later stages of fact
 16   discovery when more specificity is necessary: discovery is set to close in
 17   approximately 3
      approximately 3 months;
                      months; 4
                              4 depositions
                                depositions of Defendants’ witnesses
                                            of Defendants' witnesses have
                                                                     have occurred;
                                                                          occurred;
 18   the deposition of Dr. Lamego will need to occur in the next couple of months;
 19   Defendants will
      Defendants will be
                      be taking
                         taking the
                                the depositions
                                    depositions of
                                                of Plaintiffs’ witnesses as soon as they
                                                   Plaintiffs' witnesses
 20   have a specific and stable set of alleged trade secrets; and Defendants need to
 21
 21   solidify their defenses. See, e.g., InteliClear, LLC, 978 F.3d at 662 (explaining that
 22   trade secret identification should be refined through the discovery process).
 23   Despite this, Plaintiffs have failed to provide sufficient specificity; instead, the
 24   exact trade secrets allegedly misappropriated and the scope of those trade secrets
 25   remains unclear. In short, Defendants do not have a sufficient understanding of
 26   Plaintiffs’ trade secrets—the
      Plaintiffs' trade secrets—the understanding that is necessary to depose Plaintiffs,
 27   to prepare Dr. Lamego for his deposition, and to properly formulate their defenses.
 28   Given the stage
      Given the stage of the case,
                      of the       the need
                             case, the need to
                                            to develop
                                               develop and
                                                       and solidify
                                                           solidify Defendants'
                                                                    Defendants’ defenses,
                                                                                defenses,

      3855.002\9971                             23
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 24 of 29 Page ID
                                 #:8393



  1   and the highly technical nature of this dispute, more specificity is necessary.
  2            A.     Plaintiffs’
                      Plaintiffs' TS Nos. 1,
                                  TS Nos. 1, 3-5,
                                             3-5, 8-15 are Insufficiently Specific.
  3            Plaintiffs’
               Plaintiffs' Second
                           Second Expanded
                                  Expanded Identification lists fifteen
                                           Identification lists fifteen categories of alleged
                                                                        categories of alleged
  4   trade secrets; within that identification, TS Nos. 1, 3-5, 8-15 are broad, vague,
  5                                                            Defendants. 5 See, e.g.,
      and/or riddled with ambiguities, all to the prejudice of Defendants.5
  6   Switch Commc’n
      Switch Commc'n Group
                     Group v. Ballard, No. 2:11-cv-00285, 2012 U.S. Dist. LEXIS
                           v. Ballard,
  7                                                             to "specifically
      85148, at *5 (D. Nev. June 19, 2012) (requiring plaintiff to “specifically describe
                                                                                 describe
  8   what particular combination of components renders each of its designs novel or
  9   unique, how the components are combined, and how they operate in unique
 10   combination”);
      combination"); I-Flow Corp., 2008 U.S. Dist. LEXIS 44551, at *7 (the party
 11
 11   alleging misappropriation
      alleging misappropriation "must
                                “must distinguish
                                      distinguish the
                                                  the party's
                                                      party’s claimed trade secrets
                                                              claimed trade secrets from
                                                                                    from
 12   matters generally known to those skilled in the trade, and must contain a high
 13   level of
      level    detail in
            of detail in aa highly
                            highly technical
                                   technical field.”). For example,
                                             field."). For example, Plaintiffs
                                                                    Plaintiffs identify the
                                                                               identify the
 14   below TS No. 3 as a trade secret:
 15

 16

 17

 18

 19

 20

 21
 21   Kachmer Decl., Ex. A, p. 15. This identification is both broad and vague,
 22   providing no real understanding of what is allegedly claimed as a trade secret.
 23   Defendants are left to guess, what is the
 24

 25

 26
      55 As described in Section II, Defendants believe that TS Nos. 6-15 should be
 27
      stricken. Defendants, however, have addressed these categories in this Section in
 28   the event that the Court does not strike those trade secrets.

      3855.002\9971                              24
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 25 of 29 Page ID
                                 #:8394



  1

  2                                                                                     With such
  3   ambiguities, Defendants cannot and do not have a clear understanding of what
  4   they allegedly misappropriated.
  5            Similarly, Plaintiffs have identified as TS No. 4:
  6                                                                                               .
  7   Kachmer Ex. A, p. 15. Again, this is broad and vague.
  8

  9

 10

 11
 11

 12                          subject of
               TS No. 12—the subject of Plaintiffs’ motion for
                                        Plaintiffs' motion     preliminary injunction—
                                                           for preliminary injunction—
 13   contains further ambiguity and illustrates the prejudicial consequences of an
 14   insufficiently particular identification. When Defendants notified Plaintiffs that TS
 15   No. 12
      No. 12 was
             was insufficiently
                 insufficiently particular,
                                particular, Plaintiffs
                                            Plaintiffs responded that "Defendants
                                                       responded that “Defendants cannot
                                                                                  cannot
 16   seriously maintain"
      seriously maintain” that
                          that the
                               the identification
                                   identification of
                                                  of TS No. 12
                                                     TS No. 12 is
                                                               is insufficiently
                                                                  insufficiently particular
                                                                                 particular
 17   because, according to Plaintiffs, the alleged trade secret is                            Id.,
 18   Ex. Q. However,
      Ex. Q. However, in
                      in Plaintiffs’ motion for
                         Plaintiffs' motion     preliminary injunction,
                                            for preliminary injunction, Plaintiffs seem
                                                                        Plaintiffs seem
 19   to be attempting to capitalize on impermissible ambiguity to take a contradictory
 20   position that TS No. 12 encompasses much more than simply these
 21
 21                    For instance,
                       For instance, Plaintiffs’ motion alleges
                                     Plaintiffs' motion alleges that
                                                                that True Wearables discloses
                                                                     True Wearables discloses
 22                   in its patent applications. To support their allegation, Plaintiffs offer the
 23   declaration Dr. James McNames, who provides a lengthy and circuitous
 24   explanation
      explanation of how True
                  of how      Wearables’ patent
                         True Wearables' patent applications
                                                applications allegedly
                                                             allegedly misappropriate
                                                                       misappropriate
 25

 26
      66 Indeed, it is not even clear if this trade secret is limited to
 27
                                                                               Even if limited to
 28


      3855.002\9971                                  25
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 26 of 29 Page ID
                                 #:8395



  1   the             by (a)                                                   (b)
                                                                               (b)
  2                                     (c)
  3   (d)
  4                                               Nowhere in Plaintiffs’ motion or
                                                             Plaintiffs' motion or Dr.
                                                                                   Dr.
  5   McNames’s declaration,
      McNames's declaration, however,
                             however, do
                                      do Plaintiffs
                                         Plaintiffs ever
                                                    ever assert that the
                                                         assert that the
  6                    of TS No. 12 are present in any True Wearables patent application.
  7   This deliberate attempt to blur the boundaries of their alleged trade secret
  8   underscores the importance of providing a trade secret identification that leaves no
  9   room for ambiguity about what, exactly, Plaintiffs believe to be their trade secret.
 10            The above examples are only illustrative; attached as Exhibit R is a chart
 11
 11   describing the shortcomings for each of TS Nos. 1, 3-5, 8-15. Kachmer Decl., ¶27,
 12   Ex. R. As
      Ex. R. As the
                the above
                    above examples and Exhibit
                          examples and Exhibit R illustrate, Plaintiffs’
                                               R illustrate, Plaintiffs' TS Nos. 1,
                                                                         TS Nos. 1, 3-5,
                                                                                    3-5,
 13   8-15 fail to provide sufficient detail and clarity as to what they allege Defendants
 14   misappropriated. The Court should compel Plaintiffs to supplement their
 15   responses to more specifically describe whatever trade secrets are not stricken (of
 16   TS Nos. 1, 3-5, 8-15) and to address the deficiencies identified by Defendants so
 17   that Defendants may properly develop their defenses and engage in the deposition
 18   process.
 19

 20
               B.    Until Plaintiffs Identify their Alleged Trade Secrets with
 21
 21            Specificity, Defendants are Entitled to a Protective Order Preventing
               Further Trade Secret Discovery.
 22
               Section 2019.210 precludes discovery until the party alleging the
 23
      misappropriation identifies the trade secrets with reasonable particularity, and
 24
      Rule 26 permits courts to grant protective orders to prevent discovery upon a
 25
      showing of good cause. Fed. R. Civ. P. 26; M/A-COM
                                                 M/A-COM Tech. Sols., Inc., 2019 WL
 26
      8108729, at *2 (internal quotations omitted); Newmark Grp., Inc. v. Avison Young
 27
      (Canada) Inc., No. 2:15-cv-00531-RFB-GWF, 2018 WL 5886531, at *4-8 (D.
 28
      Nev. Nov. 9, 2018); see also Phillips ex rel. Estates of
                                                            of Byrd v. Gen. Motors Corp.,
      3855.002\9971                              26
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 27 of 29 Page ID
                                 #:8396



  1   307 F.3d 1206, 1211 (9th Cir. 2002) (noting that the Supreme Court has
  2   interpreted Rule
      interpreted      26(c) "as
                  Rule 26(c) “as conferring
                                 conferring ‘broad discretion on
                                            `broad discretion    the trial
                                                              on the trial court to decide
                                                                           court to decide
  3   when aa protective
      when    protective order is appropriate
                         order is appropriate and
                                              and what
                                                  what degree
                                                       degree of protection is
                                                              of protection is required.’”
                                                                               required.'"
  4   (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984))). The party
  5   seeking the protective order must also establish specific prejudice or harm if the
  6   requested protective order is not granted. Phillips, 307 F.3d at 1210-11.
  7            Plaintiffs have propounded multiple discovery requests on Defendants
  8   directed to their trade secret claims, including contention interrogatories regarding
  9   Defendants’ defenses
      Defendants' defenses that
                           that (i)
                                (i) the
                                    the alleged
                                        alleged trade
                                                trade secrets
                                                      secrets were
                                                              were generally
                                                                   generally known,
                                                                             known,
 10   readily ascertainable, and/or has no independent economic value (Interrogatory
 11
 11   No. 7) and (ii) the alleged trade secret information was independently developed
 12   or derived by Defendants or their employees (Interrogatory No. 8). Kachmer
 13   Decl., ¶17, Ex. N. Plaintiffs have also indicated that they wish to take Dr.
 14   Lamego’s deposition soon,
      Lamego's deposition soon, presumably questioning him about his and True
 15   Wearables’ alleged
      Wearables' alleged misappropriation.
                         misappropriation. Allowing
                                           Allowing such
                                                    such discovery
                                                         discovery would
                                                                   would prejudice
                                                                         prejudice
 16   Defendants who cannot prepare for depositions without an adequate identification
 17   of
      of Plaintiffs’ alleged trade
         Plaintiffs' alleged trade secrets.
                                   secrets.
 18            As noted supra Section I, one of the goals of early trade secret identification
 19   and Section
      and         2019.210 is
          Section 2019.210 is to
                              to "enable[]
                                 “enable[] defendants
                                           defendants to
                                                      to form
                                                         form complete and well-
                                                              complete and well-
 20   reasoned defenses, ensuring that they need not wait until the eve of trial to
 21
 21   effectively defend against charges of trade secret
                                         of trade secret misappropriation."
                                                         misappropriation.” Computer
 22   Econs., Inc., 50 F. Supp. 2d at 985. A defendant cannot develop its defenses
 23   without understanding what trade secrets were allegedly misappropriated.
 24            Defendants’ ability
               Defendants' ability to
                                   to establish that Plaintiffs’
                                      establish that Plaintiffs' alleged trade secrets were
                                                                 alleged trade
 25   generally known, readily ascertainable, and have no independent economic value,
 26   as requested in Interrogatory No. 7, necessarily depends on first having a clear
 27   understanding of what Plaintiffs allege are their trade secrets. See Loop AI Labs
 28   Inc., 195 F. Supp. 3d at 1115. The same is true with respect to Interrogatory No. 8

      3855.002\9971                               27
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 28 of 29 Page ID
                                 #:8397



  1   regarding Defendants’
      regarding             independent development.
                Defendants' independent development. Id. Defendants provided a robust
  2   response to Interrogatory No. 8 regarding how Mr. Lamego generally developed
  3   the True Wearables Oxxiom device. Kachmer Decl., ¶18, Ex. O. But given
  4   Plaintiffs’ deficient identification,
      Plaintiffs' deficient identification, Defendants
                                            Defendants are unable to
                                                       are unable to provide
                                                                     provide additional
                                                                             additional
  5   development details that focus on specific features relevant to the alleged trade
  6   secrets. Until
      secrets. Until Plaintiffs’
                     Plaintiffs' alleged
                                 alleged trade secrets are identified with specificity and
  7   stability, Defendants can neither properly respond to Interrogatory Nos. 7 and 8
  8   nor properly prepare their witnesses for depositions.
  9            Moreover, Plaintiffs’
               Moreover, Plaintiffs' refusal to provide
                                     refusal to provide certainty
                                                        certainty as to the
                                                                  as to the list
                                                                            list of
                                                                                 of allegedly
 10   misappropriated trade secrets means that Defendants risk wasting resources to
 11
 11   present evidence of their defenses, only to have Plaintiffs then narrow the scope of
 12   the asserted
      the asserted trade
                   trade secret
                         secret as it suits
                                as it suits their
                                            their needs
                                                  needs to
                                                        to circumvent
                                                           circumvent Defendants’ defenses.
                                                                      Defendants' defenses.
 13   Without a solidified and specific list of the trade secrets allegedly
 14   misappropriated—one that is specific, one that will not be expanded to cover new
 15   trade secrets, and one that will not be narrowed when convenient for Plaintiffs—
 16   Defendants should not be required to respond to trade secret discovery. The Court
 17   should grant
      should grant Defendants’ request for
                   Defendants' request for aa protective
                                              protective order preventing further
                                                         order preventing further
 18   discovery relating to trade secrets until Plaintiffs provide a specific and stable set
 19   of alleged trade secrets.
 20

 21
 21

 22

 23

 24

 25

 26

 27

 28


      3855.002\9971                              28
Case 8:18-cv-02001-JVS-JDE Document 157 Filed 02/22/21 Page 29 of 29 Page ID
                                 #:8398



  1

  2                                Respectfully submitted,
  3

  4
                                   MERCHANT & GOULD, P.C.
  5
      Dated: February 22, 2021         /s/ Amanda R. Washton
                                   By: /s/Amanda
  6
                                       Peter A. Gergely (Pro Hac Vice)
                                                                   Vice)
  7                                    PGergely@merchantgould.com
                                       PGergely@merchantgould.corn
                                       Ryan
                                       R anJ.J. Fletcher, (Pro Hac Vice)
  8                                    RFletcher@merchantgould.com
                                       RFletcher@a,merchantgould.corn
                                       Paige S. Stradley (Pro Hac Vice)
  9                                    PStradley@merchantgould.com
                                       P Stradley@merchantgould.corn
                                       Zachary D.D. Kachmer (Pro Hac Vice)
 10                                    ZKachmer@merchantgould.com
                                       ZKachmer@merchantg_ould.     corn
                                       MERCHANT & GOULD, P.C.
 11
 11                                    1801 California St., Suite 3300
                                       Denver, CO 80202
 12                                    Telephone: (303) 357-1651
                                       Facsimile: (612) 332-9081
 13                                               for Defendants,
                                       Attorneysfor
                                       True Wearables,
                                             Wearables, Inc. and
 14                                    Marcelo Lamego
 15

 16

 17

 18

 19

 20

 21
 21

 22

 23

 24

 25

 26

 27

 28


      3855.002\9971                        29
